Exhibit 10.2

In connection with the review of the Company’s stock option granting practices
and related accounting, on December 19, 2006, the Board of Directors approved
the remediation plan, which included, among other things, the elimination of any
excess benefit received by the Company’s current officers and members of its
Board of Directors from options having been granted to them with exercise prices
below the fair market value of the Company’s Class A common stock on the legal
grant date, as determined by the special committee. For options that had been
exercised, this was accomplished by compensating the Company for the amount of
the excess benefit received upon exercise, after reduction for any taxes paid by
the individual. As set forth below, in January 2007, five of the Company’s
senior officers entered into option surrender agreements to surrender vested
in-the-money options to purchase an aggregate of 23,269 shares, thereby
surrendering an aggregate excess benefit of approximately $0.6 million (net of
approximately $0.4 million in taxes paid by such individuals).

 

Individual

   Net Excess Benefit After
Adjustments for Taxes    Vested In-the-Money
Options Surrendered

James D. Taiclet, Jr.

   $ 328,113.07    9,057

Bradley E. Singer

   $ 53,710.32    1,938

William H. Hess

   $ 158,989.43    9,276

Steven J. Moskowitz

   $ 16,716.00    456

Aileen T. Torrance

   $ 89,286.75    2,542

 



--------------------------------------------------------------------------------

Form of Option Surrender Agreement

This Option Surrender Agreement (this “Agreement”) is entered into as of
January 31, 2007 by and between American Tower Corporation, a Delaware
corporation (“the Company”), and                              (“Optionee”).

WHEREAS, the Company has granted to Optionee certain options (the “Options”), to
purchase shares of the Company’s Class A Common Stock (the “Class A Stock”);

WHEREAS, the Company has determined that certain Options (each, a “Discounted
Option”) were granted with an exercise price (the “Exercise Price”) less than
the fair market value (the “FMV”) of the Class A Stock on the respective
measurement dates for such Discounted Options for tax and accounting purposes;

WHEREAS, Optionee has exercised certain Discounted Options, as set forth on
Annex A attached hereto, and as a result of such exercises has realized an
unintended benefit in the amount of the aggregate difference between the
Exercise Price and FMV for such exercised Discounted Options (the “Excess
Benefit”);

WHEREAS, the Company has required, and Optionee has agreed, that Optionee should
relinquish certain other option rights to repay the Company for the amount of
such Excess Benefit, net of taxes actually incurred by Optionee with respect
thereto (the “Net Excess Benefit”);

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Optionee hereby agree as follows:

1. Net Excess Benefit. Optionee hereby represents and warrants that, to
Optionee’s knowledge, the tax information provided to the Company for purposes
of calculating Optionee’s Net Excess Benefit, as set forth on Annex A attached
hereto, is accurate and complete; provided, however, to the extent that any tax
rate set forth on Annex A is an estimate, this representation is limited to the
Optionee’s good faith belief that such estimate is accurate. Optionee hereby
agrees to pay the Company an aggregate of                              for such
Net Excess Benefit.

2. Option Surrender. As payment for such Net Excess Benefit, Optionee agrees to
surrender to the Company certain Options as set forth herein, and hereby waives,
and does hereby irrevocably waive, on his own behalf and on behalf of any
beneficiary, transferee or successor, any and all rights to exercise, from among
his otherwise exercisable Options originally granted on
                             (Grant No.                             ) (“Grant
No.                             ”), Options covering
                             shares of Class A Stock, with the result that,
after giving effect to such waiver, Optionee shall have the right to exercise in
accordance with their terms, of the Options forming part of Grant No.
                            , only the remaining such Options, covering
                                 shares of Class A Stock.

 



--------------------------------------------------------------------------------

3. Tax Adjustment. Optionee agrees that, to the extent the Net Excess Benefit is
later increased as a result of a refund for federal and state taxes paid or
incurred by Optionee in connection with earlier exercised Discounted Options,
Optionee will pay the Company the amount of any subsequent reduction in such
taxes paid or incurred net of additional taxes that may be paid or incurred.

4. Amendment; Waiver. This Agreement may be amended, modified or supplemented by
the parties hereto only by a written instrument signed by the Company and
Optionee. The terms and conditions of this Agreement may be waived only by a
written instrument signed by the party waiving compliance.

5. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the Commonwealth of
Massachusetts, without regard to its principles of conflicts of laws.

6. Entire Agreement, Assignment, etc. This Agreement supersedes all prior
written and oral negotiations, discussions, communications, understandings,
arrangements and agreements between the parties with respect to the subject
matter hereof. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement is personal to Optionee and
shall not be assignable by Optionee, by operation of law or otherwise.

7. Counterparts. This Agreement may be executed in one or more counterparts, all
of which together shall constitute one and the same Agreement.

 

3



--------------------------------------------------------------------------------

In Witness Whereof, the parties have caused this Agreement to be executed as an
agreement under seal as of the date first written above.

 

AMERICAN TOWER CORPORATION By:  

 

OPTIONEE:

 

 

4



--------------------------------------------------------------------------------

Annex A

Exercises of Discounted Options:

 

Option Date   Original
Exercise Price  

FMV on Legal Grant
Date (Revised

Exercise Price)

 

Price

Differential

 

Option

Exercise Date

  Shares Exercised  

Excess Benefit

(Prior to Adjustment for

Taxes)

Tax Information:

Tax Rates for the year ended December 31, 20xx:

 

    Federal Tax    xx.xx %       State Tax    x.xx %       Local Tax    x.xx %  